
	
		III
		110th CONGRESS
		2d Session
		S. RES. 477
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2008
			Mr. Casey (for himself
			 and Ms. Snowe) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Supporting the goals and ideals of
		  designating March 2008 as National Multiple Sclerosis Education and Awareness
		  Month.
	
	
		Whereas multiple sclerosis can impact men and women of all
			 ages;
		Whereas multiple sclerosis affects men and women of all
			 races and ethnicities;
		Whereas approximately 400,000 Americans live with multiple
			 sclerosis;
		Whereas approximately 2,500,000 people worldwide have been
			 diagnosed with multiple sclerosis;
		Whereas approximately 200 people a week are diagnosed with
			 multiple sclerosis;
		Whereas over 400 cases of childhood multiple sclerosis
			 have been identified in medical journals since 1980 and it is estimated that
			 between 8,000 and 10,000 children and adolescents are affected;
		Whereas the exact cause of multiple sclerosis is still
			 unknown;
		Whereas the symptoms of multiple sclerosis are
			 unpredictable and vary from person to person;
		Whereas there is no laboratory test available for multiple
			 sclerosis;
		Whereas multiple sclerosis is not genetic, contagious, or
			 directly inherited, but studies show there are genetic factors that indicate
			 certain individuals are susceptible to the disease;
		Whereas multiple sclerosis symptoms occur when an immune
			 system attack affects the myelin, destroying it and replacing it with scar
			 tissue and severing nerve fibers interfering with the transmission of nerve
			 signals;
		Whereas in rare cases multiple sclerosis is so progressive
			 it is fatal;
		Whereas there is no known cure for multiple sclerosis;
			 and
		Whereas March 2008 is recognized as National Multiple
			 Sclerosis Education and Awareness Month: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Multiple Sclerosis Education and Awareness
			 Month;
			(2)invites the chief
			 executive officers of the States, territories, and possessions of the United
			 States to issue proclamations designating March 2008 as National Multiple
			 Sclerosis Education and Awareness Month and recognizing the goals and ideals of
			 National Multiple Sclerosis Education and Awareness Month;
			(3)commends the
			 efforts of the States, territories, and possessions of the United States,
			 localities, non-profit organizations, businesses, and other entities and the
			 people of the United States who support the goals and ideals of National
			 Multiple Sclerosis Education and Awareness Month;
			(4)recognizes and
			 reaffirms our Nation’s commitment to combating multiple sclerosis by promoting
			 awareness about its causes and risks and by promoting new education programs,
			 supporting research, and expanding access to medical treatment; and
			(5)recognizes all
			 Americans living with multiple sclerosis, expresses gratitude to their family
			 members and friends who are a source of love and encouragement to them, and
			 salutes the health care professionals and medical researchers who provide
			 assistance to those so afflicted and continue to work to find cures and improve
			 treatments.
			
